DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed June 2, 2022.  Claims 2-4, 13, and 15 have been cancelled.  Claims 1, 7, 12, 16, and 19 have been amended.  Claims 1, 5-12, 14, and 16-23 are pending and stand rejected 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-12, 14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent App. 20170086506 A1 (hereinafter Rado) in view of US Patent App. 20160235124 A1 (hereinafter Krietzman).
Regarding claim 1, Rado discloses a vaporizer (Fig. 6, personal vaporizer 30) comprising a first end (distal end 34), an opposite second end (proximal end 32), and a mid-longitudinal axis extending through the first and second ends (Fig. 6, V); a tank base portion (Fig. 6, connector 92) being provided at or adjacent the first end, the tank base portion including a bottom wall portion (See annotated Fig. 6).   Rado further at least one sidewall portion (See annotated Fig. 6) extending upwardly from the bottom wall portion, an interior cavity defined at least in part by the bottom wall portion of the tank base portion and the at least one sidewall portion of the tank base portion, and at least one aperture (Fig. 6, vapor openings, ¶48) in the at least one sidewall portion of the tank base portion communicated with an exterior portion of the vaporizer and provided adjacent the first end, the at least one aperture through the at least one sidewall portion of the tank base portion fluidly communicating with the interior cavity of the tank base portion and outside of the vaporizer.  Rado describes aligning the openings with the vapor openings and exit passages, when this is done the tank portion is in communication with an exterior portion of the vaporizer (¶48).  
Rado further discloses an enclosure portion (Fig. 4 atomizer module 50 and Fig. 5, airflow module 60) supported by the tank base portion (when assembled, as in annotated Fig. 6 below, the portions are mutually supporting each other) and extending from the tank base portion toward the second end, the enclosure portion including a wall portion; an interior defined at least in part by the wall portion(See annotated Fig. 6), and an inhaler portion (Fig. 6, mouthpiece 62) at or adjacent the second end; and
 in
    PNG
    media_image1.png
    608
    503
    media_image1.png
    Greyscale



Rado further discloses and a heating cup (Fig.2, atomizer cup 64) for vaporizing the vaping medium (¶6, ¶40), a first portion of the heating cup being received in a portion of the tank base portion (¶46), and a second portion being received in the interior of the wall portion of the enclosure portion (¶45).
Rado further discloses the heating cup including a cup base portion (Fig. 3B, bottom wire interface 84), and a cup portion (Figs. 3A-3B, circumferential cup wall 70), the cup base portion including a bottom wall portion (Fig. 3B, bottom wall 72), at least one sidewall portion (See annotated Figs. 3A-3B) extending upwardly from the bottom wall portion of the cup base portion, a first interior cavity (Fig. 3B, lumen formed by center aperture 78) defined at least in part by the bottom wall portion of the cup base portion and the at least one sidewall portion of the cup base portion, and at least one aperture (Fig. 3B, center aperture 78) through the bottom wall portion of the cup base portion, the cup portion including a bottom wall portion, at least one sidewall portion (Fig. 3A, center wall 76) extending upwardly from the bottom wall portion of the cup portion, a second interior cavity (Fig. 3A, cup opening 68) defined at least in part by the bottom wall portion of the cup portion and the at least one sidewall portion of the cup portion. (See annotated Fig. 3 below)

    PNG
    media_image2.png
    834
    489
    media_image2.png
    Greyscale


Rado further discloses a heating source (¶6, ¶42, ¶47, Fig. 7, heating element of the atomizer cup 150) provided in and/or adjacent the bottom wall portion of the cup portion, and at least one aperture through the bottom wall portion of the cup portion (Fig. 3B, center aperture 78) passing through and/or adjacent to the heating source; the cup portion being configured to receive the vaping medium in the second interior cavity thereof (¶40, ¶57).  
Rado further discloses wherein the heating source is configured to heat portions of the heating cup to form a an air heating chamber defined in part by portions of the first interior cavity (“a user depresses a button (not shown) on the battery module 40 in order to activate the heating element, which thus heats a vaporizing medium M such as a wax disposed within the atomizer cup 64” ¶54), and heating portions of the cup portion to form an air heating chamber defined in part by portions of the second interior cavity.
Rado further discloses, wherein the interior cavity of the tank base portion is closer to the first end than the first interior cavity of the cup base portion and the second interior cavity of the cup portion and, the first interior cavity of the cup base portion is closer to the first end than the second interior cavity of the cup portion. The interior cavity of the tank base portion as shown in annotated Fig. 6 is closer to the first end than the cup base portion when the device is assembled as shown in Fig. 6.  
Rado may not explicitly disclose during use of the vaporizer, air is initially drawn from the outside of the vaporizer at the first end thereof through the at least one aperture in the at least one sidewall of the tank base portion and into the interior cavity of the tank base portion the air is drawn from the tank base portion through the at least one aperture in the bottom wall portion of the cup base portion and into the air heating chamber defined in part by the portions of the first interior cavity, the air is drawn from the air heating chamber define in part by the portions of the first interior cavity through the at least one aperture in the bottom wall portion of cup portion into the air heating chamber defined in part by the portions of the second interior cavity is used to vaporize the vaping medium, and vaporized vaping medium exits the vaporizer through the inhaler portion at the second end thereof.
Rado discloses the two chambers in the heating cup as illustrated above.  The two chambers are heated through the heater in the atomizer cup (¶42) and the air drawn into the vaporizer (¶48).  “One or more vapor openings 99 are defined in the connector 92, which is also aligned with a vapor tube 100. The vapor tube 100 communicates with the bottom chamber 98 through the connector vapor openings 98” ¶48.  The user loads a vaporizing medium into the cup (¶49).  The user engages the mouthpiece to suck ambient air into the personal vaporizer; the air enters the passages and the cup where it is mixed and vaporized. (¶54). The air continues through the vaporizing chamber to the exit groves (¶59).  The air that is drawn into the vaporizer enters a first stage heating chamber, lumen formed by center aperture 78, and then a second heating chamber, cup opening 68 resulting in the vaporization of the vaping medium, M.
Krietzman teaches vaporizers that can have multiple manifolds in fluid communication with chambers (abstract).  Krietzman teaches that there is are airflow paths 1000 and 1002 (Fig. 2, ¶57).  There are air intakes 26 and 46 is shown at a first end of the device.  The air enters the device at the base of the vaporizer device 10 through air intakes 26 and 46 where it is heated by the heaters 30 and 50 (¶46-¶47) before continuing to the chamber 60 through the material 500 (¶67) which releases vapor 2000.  Specifically as shown in Fig. 8A-8C the air intake 407 is positioned at the bottom of the manifold (¶80) which is at the closed bottom end 403.  The air travels through the manifold 20 where it becomes an inhalable vapor as it passes through the chambers of the manifold and delivered to the user at the inhalation exit 79 (¶81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the elements as taught in Rado and Krietzman to provide a vaporizer with chambers to heat the vaping medium.  Rado teaches that the arrangement of the atomizer cup allows the medium to be accepted in the cup and the air to flow along the vaporizing chamber path and form a vapor (¶6, ¶40-¶41).  Krietzman teaches drawing air initially from an intake below the heating chambers, at air intake 407, to preheat the air and then through the vapor medium enclosed in the chamber 60.  A person of skill in the art would obviously arrange the parts taught in Rado based on the teaching of Krietzman to enable the user to effectively control the vaporization of the vapor medium while avoiding combustion.  One of ordinary skill in the art would have been capable of applying this known technique, drawing air in from below the chambers, to a known vaporizer and the results would have been predictable to vaporize the medium and provide a vapor flow to the user.  See MPEP 2143 section I. (D).
	
Regarding claim 3, modified Rado discloses the vaporizer of claim 1 as discussed above.  Rado further discloses wherein an air heating chamber is defined in part by portions of the interior cavity of the tank base portion. (see annotated Fig. 4)


The interior of the connector 92 in Rado is an initial stage heating chamber.  Connector 92 is connected to the atomizer cup and is therefore exposed to radiant, convection, and conductive heat from the heating element.  Thus the tank base 92 heats up when the heating element is energized.  Inhaled air flows past connector 92 which is heated by the heat from the heating element.  Therefore, the interior of connector 92 is in fact an initial stage heating chamber.  The instant application discloses that the interior cavity 48 serves as a first stage air heating chamber (instant application, ¶26).
Regarding claim 5, modified Rado discloses the vaporizer of claim 1 as discussed above.  Rado does not explicitly disclose wherein the size of the at least one aperture in the at least one sidewall portion of the tank base portion can be adjusted to correspondingly adjust a volume of the air admitted into the vaporizer.
Rado teaches that the airflow volume can be controlled through adjusting inlet passages on the sides of the vaporizer.  Rado teaches an airflow insert 102 with a pair of inlet passages 104 (¶49).  The openings can be sized and configured so that the airflow is accelerated.  Rado identifies the need to control airflow through the adjustment of apertures into the vaporizer.  Rado further teaches that the position of an airflow sensor can be adjusted by threadingly rotating the inserts (¶59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to include wherein the size of the at least one aperture in the at least one sidewall portion of the tank base portion can be adjusted to correspondingly adjust a volume of the air admitted into the vaporizer.   A vaporizer user may want to adjust the airflow through the vaporizer to control the dosing of the vapor and/or the amount of dilution of the vapor.  A person of ordinary skill in the art would optionally move the adjustable apertures to the tank base to control airflow.  Doing so would control the incoming air at a different, but technically viable location, and result in the same type of control for melting the vapor generating medium.
Regarding claim 6, modified Rado discloses the vaporizer of claim 1 as discussed above.  Rado does not explicitly disclose wherein the interior cavity of the tank base portion includes first threads provided therein, and the first portion of the heating cup includes second threads provided therein, the first threads and the second threads being capable of cooperatively engaging one another to facilitate attachment of the heating cup to the tank base portion.
Rado teaches providing threaded connections for the separate portions of the personal vaporizer.  The Rado personal vaporizer is a multiple component part.  The individual parts are secured and joined with threads.  (See ¶45, ¶48, ¶49, ¶51, ¶53, ¶57, ¶59, ¶72, ¶73, ¶76)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to include wherein the interior cavity of the tank base portion includes first threads provided therein, and the first portion heating cup includes second threads provided therein, the first threads and the second threads being capable of cooperatively engaging one another to facilitate attachment of the heating cup to the tank base portion. A person of ordinary skill in the art would select the use of a threaded connection to cooperatively engage portions of a personal vaporizer.  Threaded connections are a predictable method for joining parts.
Regarding claim 7, modified Rado discloses the vaporizer of claim 1 as discussed above.  Rado further discloses wherein the inhaler portion (Fig. 6, mouthpiece 62) is attached to the wall portion of the enclosure portion.  When assembled as in annotated Fig. 6 these portions are all attached to and supported by each other.

Regarding claim 8, modified Rado discloses the vaporizer of claim 7 as discussed above.  Rado further discloses wherein the inhaler portion (Fig. 6, mouthpiece 62) includes an opening (Fig. 2 and Fig. 5, outlet 128) there through allowing fluid communication between the interior of the wall portion (See annotated Fig. 6) of the enclosure portion (Fig. 4 atomizer module 50 and Fig. 5, airflow module 60) and the outside of the vaporizer. (¶53)
Regarding claim 9, modified Rado discloses the vaporizer of claim 1 as discussed above.  Rado does not explicitly disclose, wherein the vaping medium is vaporized via convection by applying the air heated in the air heating chamber defined in part by the portions of the first interior cavity and the air stage heating chamber defined in part by the portions of the second interior cavity thereto, and via conduction applied directly to the vaping medium received in the second interior cavity.
Rado teaches drawing heated air into the atomizer cup (¶55 - ¶58).  Fig. 7 illustrates vapor V flowing into and around the atomizer cup.  This vapor flow is shown to pass in and around the vaporizing medium M.  
When air is drawn into a vaporizing device equipped with a heater, the air becomes heated through convection.  Convection is defined as, “Heat transfer in a gas or liquid by the circulation of currents from one region to another.” See American Heritage Dictionary:  https://www.ahdictionary.com/word/search.html?q=convection.  
Therefore, upon air being drawn into the atomizer, the air is heated by convection.  The heated air takes a path through the connector 92, into lumen formed by center aperture 78, and then to cup opening 68 into As this heated air moves into the atomizer cup, it imparts convective heat to the vaping medium due to laws of thermodynamics.  This contributes to the vaporization of the vaping medium.
Rado teaches a user loading the vaporizing medium into the atomizer cup (¶49).  The user then is able to power the battery module and activate the heating element which heats the vaporizing medium M disposed within the atomizer cup (¶54).  Rado explicitly teaches the vaping medium is in contact with the heating element (Fig. 7, ¶57).  This is a description of conductively heating the vaping material.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings the embodiments disclosed in Rado to provide wherein the vaping medium is vaporized via convection by applying the air heated in the first stage heating chamber and the second stage heating chamber thereto, and via conduction applied directly to the vaping medium received in the second interior cavity.  Doing so advantageously utilizes multiple forms of heat transfer, both conduction and convection, to vaporize the medium and create a vapor for inhalation that is effectively heated.
Regarding claim 10, modified Rado discloses the vaporizer of claim 9 as discussed above.  Rado does not disclose wherein the heating cup further comprises a second heating source positioned in the side wall portion of the cup portion.
Krietzman teaches vaporizers that can have multiple heaters.  “In some devices, systems and methods using multiple flat zones each with less surface to volume and each with a separate heater can reduce these losses by only heating air to vaporize material in a portion of the device rather than heating all material to vaporize at once.” (¶44).  Krietzman teaches many heaters in cooperation with sensors to control the temperature (¶15).  The heater is positioned in the sidewall (Fig. 3, heater 50). The heaters maybe selected from a comprehensive list (¶58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to provide wherein the heating cup further comprises a second heating source positioned in the side wall portion of the cup portion as taught in Krietzman.  A person of ordinary skill in the art, desiring to heat the vaping medium at different rates and temperatures to prevent combustion would have obviously chosen to use a secondary heater.  A heater is taught within the wall in Krietzman.  
Regarding claim 11, modified Rado discloses the vaporizer of claim 10 as discussed above.  The combination does not disclose wherein the second heating source is used to vaporize the vaping medium via conduction applied directly to the vaping medium received in the second interior cavity.
As discussed above in the rejection of claim 10, Krietzman teaches providing a second heating source in the sidewall.  
Rado teaches a user loading the vaporizing medium into the atomizer cup (¶49).  The user then is able to power the battery module and activate the heating element which heats the vaporizing medium M disposed within the atomizer cup (¶54).  Rado explicitly teaches the vaping medium is in contact with the heating element (Fig. 7, ¶57).  This is a description of conductively heating the vaping material.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rado in view of Krietzman to provide wherein the second heating source is used to vaporize the vaping medium via conduction applied directly to the vaping medium received in the second interior cavity.  Krietzman teaches a heating element in a sidewall and Rado explicitly teaches placing the vaping medium in contact with the heating element.  A person of skill in the art would combine these teachings to maximize heat transfer and control of the heating of the vaping medium.  	
Regarding claim 12, Rado discloses a method of preheating air drawn through a vaporizer used with a vaping device, the method comprising; providing a vaporizer (Fig. 6, personal vaporizer 30) having a first end (distal end 34), an opposite second end (proximal end 32), at least a tank base portion (Fig. 6, connector 92) being provided at and adjacent the first end, a heating cup (Fig.2, atomizer cup 64) extending from the tank base portion toward the second end, and an inhaler portion provided at or adjacent the second end (Fig. 6, mouthpiece 62), the tank base portion including at least one sidewall portion (See annotated Fig. 6), a first interior cavity (See annotated Fig. 6 above interior cavity) defined at least in part by the at least one sidewall portion of the tank base portion, and at least one aperture (Fig. 6, vapor openings, ¶48) in the at least one sidewall portion of the tank base portion communicating with an exterior portion of the vaporizer and provided adjacent the first end.  Rado describes aligning the openings with the vapor openings and exit passages, when this is done the tank portion is in communication with an exterior portion of the vaporizer (¶48).  The interior cavity is adjacent the first end (See annotated Fig. 6).  
Rado further discloses the heating cup including a cup base portion (Fig. 3B, bottom wire interface 84) and a cup portion (Figs. 3A-3B, circumferential cup wall 70), the cup base portion including a bottom wall portion (Fig. 3B, bottom wall 72), at least one side wall portion (See annotated Figs. 3A-3B), and a second interior cavity (Fig. 3B, lumen formed by center aperture 78) defined at least in part by the bottom wall portion of the cup base portion and the at least one sidewall portion of the cup base portion, the cup portion including a bottom wall portion, at least one side wall portion (Fig. 3A, center wall 76), and a vaping medium receiving cavity (Fig. 3A, cup opening 68) defined at least in part by the bottom wall portion of the cup portion and the at least one side wall portion of the cup portion; 
Rado further discloses heating portions of the cup base portion with a first heating source (Fig. 7, heating element of the atomizer cup 150)  to form an air heating chamber (This is a portion of the first interior cavity, Fig. 3B, lumen formed by center aperture 78)  defined in part by portions of the second interior cavity; heating portions of the cup portion with the first heating source to form an air heating chamber (This is a portion of the vaping medium cavity, Fig. 3A, cup opening 68) defined in part by portions of the vaping medium receiving cavity (Fig. 3A, cup opening 68); 
Rado further discloses preheating and passing the air from the air heating chamber defined in part by the portions of the second interior cavity through at least one aperture formed in the bottom wall portion of the cup portion prior to entry thereof into the air heating chamber defined in part by the portions of the vaping medium receiving cavity; vaporizing a vaping medium (Fig. 7, vaporizing medium M) provided in the vaping medium receiving cavity by simultaneously using convection via the preheated air and using conduction via contact with the heated portions of the cup portion heated by the first heating source; and passing the vaporized vaping medium from the vapor medium receiving cavity out of the vaporizer through the inhaler portion at the second end thereof; wherein the first interior cavity of the tank base portion is closer to the first end than the second interior cavity and the vaping medium receiving cavity, and the second interior cavity is closer to the first end than the vaping medium receiving cavity.  
Rado may not explicitly disclose Rado further discloses initially drawing air from outside of the vaporizer at the first end thereof through the at least one aperture in the at least one sidewall portion of the tank base portion and into the first interior cavity defined at least in part by the at least one sidewall portion of the tank base portion, passing the air from the first interior cavity defined at least in part by the at least one sidewall portion of the tank base portion through at least one aperture formed in the bottom wall portion of the cup base portion and into the air heating chamber defined in part by portions of the second interior cavity.  
Rado teaches drawing heated air into the atomizer cup (¶55 - ¶58).  Fig. 7 illustrates vapor V flowing into and around the atomizer cup.  This vapor flow is shown to pass in and around the vaporizing medium M.  
When air is drawn into a vaporizing device equipped with a heater, the air becomes heated through convection.  Convection is defined as, “Heat transfer in a gas or liquid by the circulation of currents from one region to another.” See American Heritage Dictionary:  https://www.ahdictionary.com/word/search.html?q=convection.  
Therefore, upon air being drawn into the atomizer, the air is heated by convection.  The heated air takes a path through the connector 92, into lumen formed by center aperture 78, and then to cup opening 68 into As this heated air moves into the atomizer cup, it imparts convective heat to the vaping medium due to laws of thermodynamics.  This contributes to the vaporization of the vaping medium.
Krietzman teaches vaporizers that can have multiple manifolds in fluid communication with chambers (abstract).  Krietzman teaches that there is are airflow paths 1000 and 1002 (Fig. 2, ¶57).  There are air intakes 26 and 46 is shown at a first end of the device.  The air enters the device at the base of the vaporizer device 10 through air intakes 26 and 46 where it is heated by the heaters 30 and 50 (¶46-¶47) before continuing to the chamber 60 through the material 500 (¶67) which releases vapor 2000.
Rado teaches a user loading the vaporizing medium into the atomizer cup (¶49).  The user then is able to power the battery module and activate the heating element which heats the vaporizing medium M disposed within the atomizer cup (¶54).  Rado explicitly teaches the vaping medium is in contact with the heating element (Fig. 7, ¶57).  This is a description of conductively heating the vaping material.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings the embodiments disclosed in Rado and Krietzman to result in a method of preheating air drawn through a vaporizer used with a vaping device. Rado teaches that the arrangement of the atomizer cup allows the medium to be accepted in the cup and the air to flow along the vaporizing chamber path and form a vapor (¶6, ¶40-¶41).  Krietzman teaches drawing air initially from an intake below the heating chambers to preheat the air and then through the vapor medium enclosed in the chamber 60.  A person of ordinary skill in the art would arrange the different chambers optionally to heat the medium.  Doing so advantageously utilizes multiple forms of heat transfer, both conduction and convection, to vaporize the medium and create a vapor for inhalation that is effectively heated.
Regarding claim 14, modified Rado discloses method of claim 12 as discussed above.  Rado further discloses further comprising heating portions of the tank base portion (connector 92) with the first heating source (Fig. 7, heating element of the atomizer cup 150) to form an air heating chamber (see annotated Fig. 4) defined in part by portions of the first interior cavity of the tank base portion.
Regarding claim 16, modified Rado discloses method of claim 14 as discussed above.  Rado does not explicitly discloses further comprising preheating air passing through the air heating chamber defined in part by the portions of the interior cavity of the tank base portion, and passing the preheated air into the air heating chamber defined in part by the portions of the second interior cavity.
Rado teaches drawing heated air into the atomizer cup (¶55 - ¶58).  Fig. 7 illustrates vapor V flowing into and around the atomizer cup.  This vapor flow is shown to pass in and around the vaporizing medium M.  
When air is drawn into a vaporizing device equipped with a heater, the air becomes heated through convection.  Convection is defined as, “Heat transfer in a gas or liquid by the circulation of currents from one region to another.” See American Heritage Dictionary:  https://www.ahdictionary.com/word/search.html?q=convection.  
Therefore, upon air being drawn into the atomizer, the air is heated by convection.  The heated air takes a path through the connector 92, into lumen formed by center aperture 78, and then to cup opening 68. As this heated air moves into the atomizer cup, it imparts convective heat to the vaping medium due to laws of thermodynamics.  This contributes to the vaporization of the vaping medium.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rado to further comprising preheating air passing through the air heating chamber defined in part by the portions of the interior cavity of the tank base portion, and passing the preheated air into the air heating chamber defined in part by the portions of the first interior cavity.  Doing so advantageously utilizes multiple forms of heat transfer, to preheat air before it enters the chamber in direct contact with the vaping medium.
Regarding claim 17, modified Rado discloses the method of claim 12 as discussed above.  Rado does not explicitly disclose wherein the heating cup further comprises a second heating source positioned in the side wall portion of the cup portion.
Krietzman teaches vaporizers that can have multiple heaters.  “In some devices, systems and methods using multiple flat zones each with less surface to volume and each with a separate heater can reduce these losses by only heating air to vaporize material in a portion of the device rather than heating all material to vaporize at once.” (¶44).  Krietzman teaches many heaters in cooperation with sensors to tune the temperature (¶15).  The heater is positioned in the sidewall (Fig. 3, heater 50).  The heaters maybe selected from a comprehensive list (¶58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to provide wherein the heating cup further comprises a second heating source positioned in the side wall portion of the cup portion as taught in Krietzman.  A person of ordinary skill in the art, desiring to heat the vaping medium at different rates and temperatures to prevent combustion would have chosen to use a secondary heater.  A heater is taught within the wall in Krietzman.  A person of skill in the art would combine the use of a second heater and optionally place the heater in the wall.
Regarding claim 18, modified Rado discloses method of claim 17 as discussed above.  Rado further discloses disclose further comprising vaporizing the vaping medium using conduction via contact with the sidewall portion of the cup portion heated by the second heating source.  Rado discloses a user loading the vaporizing medium into the atomizer cup (¶49).  The user then is able to power the battery module and activate the heating element which heats the vaporizing medium M disposed within the atomizer cup (¶54).  Rado explicitly teaches the vaping medium is in contact with the heating element (Fig. 7, ¶57).  
Regarding claim 19, Rado discloses a vaporizer comprising (Fig. 6, personal vaporizer 30): a first end (distal end 34), an opposite second end (proximal end 32), and a mid-longitudinal axis extending through the first and second ends (Fig. 6, V); a tank base portion (Fig. 6, connector 92)  being provided at or adjacent the first end, the tank base portion including at least one sidewall portion (See annotated Fig. 6), a first interior cavity (See annotated Fig. 4) defined at least in part by the at least one sidewall portion of the tank base portion (See annotated Fig. 4), and at least one aperture  (Fig. 2, vapor openings 99) through the at least one sidewall portion of the tank base portion communicating with an exterior portion of the vaporizer and provided adjacent the first end, the at least one aperture through the at least one side wall portion of the tank portion fluidly communicating with the first interior cavity and outside the vaporizer.   Rado describes aligning the openings with the vapor openings and exit passages, when this is done the tank portion is in communication with an exterior portion of the vaporizer (¶48).  
Rado further discloses an enclosure portion (Fig. 4 atomizer module 50 and Fig. 5, airflow module 60)  supported by the base portion (when assembled, as in annotated Fig. 6 below, the portions are mutually supporting each other) and extending from the tank base portion toward the second end, the enclosure portion including a wall portion (See annotated Fig. 6), an inhaler portion (Fig. 6, mouthpiece 62), an interior defined at least in part by the wall portion (See annotated Fig. 6), the inhaler portion being attached to the wall portion and provided at or adjacent the second end, the inhaler portion including an opening (Fig. 2 and Fig. 5, outlet 128) there through allowing fluid communication between the interior of the wall portion and the outside of the vaporizer; and a heating cup (Fig.2, atomizer cup 64) for vaporizing the vaping medium (¶6, ¶40), a first portion of the heating cup being received in the first interior cavity of the tank base portion (¶46), and a second portion of the heating cup being received in the interior of the wall portion of the enclosure portion (¶45), the heating cup including a cup base portion (Fig. 3B, bottom wire interface 84) and a cup portion (Figs. 3A-3B, circumferential cup wall 70), the cup base portion including a bottom wall portion (Fig. 3B, bottom wall 72), at least one sidewall portion (See annotated Figs. 3A-3B) extending upwardly from the bottom wall portion of the cup base portion, a second interior cavity (Fig. 3B, lumen formed by center aperture 78) defined at least in part by the bottom wall portion of the cup base portion and the at least one sidewall portion of the cup base portion and at least one aperture (Fig. 3B, center aperture 78) through the bottom wall portion of the cup base portion, the cup portion including a bottom wall portion (See annotated Figs. 3A-3B), a sidewall portion extending upwardly from the bottom wall portion of the cup portion.  
Continuing with claim 19, the Rado further discloses a third interior cavity (Fig. 3A, cup opening 68)  defined at least in part by the bottom wall portion of the cup portion and the sidewall portion of the cup portion, a heating source (¶6, ¶42, ¶47, Fig. 7, heating element of the atomizer cup 150) provided in and/or adjacent the bottom wall portion of the cup portion, and at least one aperture through the bottom wall portion of the cup portion (Fig. 3B, center aperture 78) passing through and/or adjacent to the heating source, the cup portion being configured to receive the vaping medium therein (¶40, ¶57); wherein the heating source is configured to heat portions of the heating cup and tank base portion including an air heating chamber defined in part by portions of the first interior cavity of the tank base portion (The interior of the connector 92 in Rado is an air heating chamber.  Connector 92 is connected to the atomizer cup and is therefore exposed to radiant, convection, and conductive heat from the heating element.  Thus the tank base 92 heats up when the heating element is energized.  Inhaled air flows past connector 92 which is heated by the heat from the heating element.  Therefore, the interior of connector 92 is in fact a first stage heating chamber), an air heating chamber defined in part by portions of the second interior cavity of the cup base, and an air heating chamber (Fig. 3A, cup opening 68, a portion of this is the third stage heating chamber) defined in part by portions of the third interior cavity of the cup portion.  Rado further discloses wherein the first interior cavity of the tank base portion is closer to the first end than the second interior cavity of the cup base portion and the third interior cavity of the cup portion and the second interior cavity of the cup base portion is closer to the first end than the third interior cavity of the cup portion.
Rado may not explicitly disclose, wherein during use of the vaporizer air is initially drawn from the outside of the vaporizer at the first end thereof through portion the at least one aperture (in the at least one sidewall of the tank base portion into the air heating chamber defined in part by the portions of the first interior cavity of the tank base portion through the at least one aperture in the bottom wall portion of the cup base portion into the air heating chamber defined in part by the portions of the second interior cavity of the cup base portion through the at least one aperture in the bottom wall portion of cup portion into air heating chamber defined in part by the portions of the third interior cavity of the cup portion, and the air entering air heating chamber defined in part by the portions of the third interior cavity of the cup portion is used to vaporize the vaping medium, and vaporized vaping medium exits the vaporizer through the inhaler portion at the second end thereof.
Krietzman teaches vaporizers that can have multiple manifolds in fluid communication with chambers (abstract).  Krietzman teaches that there is are airflow paths 1000 and 1002 (Fig. 2, ¶57).  There are air intakes 26 and 46 is shown at a first end of the device.  The air enters the device at the base of the vaporizer device 10 through air intakes 26 and 46 where it is heated by the heaters 30 and 50 (¶46-¶47) before continuing to the chamber 60 through the material 500 (¶67) which releases vapor 2000.  Krietzman also teaches multiple fluid cavities (24, 44, 205) which can heat in various zones advantageously to allow the user to control which zones to engage (Fig. 4, ¶62)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the elements as taught in Rado to provide a vaporizer with chambers to heat the vaping medium.  Rado teaches that the arrangement of the atomizer cup allows the medium to be accepted in the cup and the air to flow along the vaporizing chamber path and form a vapor (¶6, ¶40-¶41).  Krietzman teaches intake of the air at a first end and multiple heating zones.  A person of skill in the art would obviously arrange the fluid chamber zones to enable the user to effectively control the vaporization of the vapor medium while avoiding combustion and permit the user to select which zones to engage.
Regarding claim 20, modified Rado discloses the vaporizer of claim 19.  Rado does not explicitly disclose, wherein the first interior cavity includes first threads provided therein, and the first portion of the heating cup includes second threads provided therein, the first threads and the second threads being capable of cooperatively engaging one another to facilitate attachment of the heating cup to the tank base portion.
Rado discloses providing threaded connections for the separate portions of the personal vaporizer.  The Rado personal vaporizer is a multiple component part.  The individual parts are secured and joined with threads.  (See ¶45, ¶48, ¶49, ¶51, ¶53, ¶57, ¶59, ¶72, ¶73, ¶76)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to provide wherein the interior cavity of the tank base portion includes first threads provided therein, and the first portion heating cup includes second threads provided therein, the first threads and the second threads being capable of cooperatively engaging one another to facilitate attachment of the heating cup to the tank base portion.  A person of ordinary skill in the art would optionally select the use of a threaded connection to cooperatively engage portions of a personal vaporizer.  Threaded connections are a predictable method for joining parts.
Regarding claim 21, Rado discloses the vaporizer of claim 19.  Rado does not explicitly disclose wherein, wherein when the air is drawn through portions of the vaporizer, the air travels in part along the mid-longitudinal axis of the vaporizer through the air heating chamber defined in part by the portions of the first interior cavity of the tank base portion, through the air heating chamber defined in part by portions of the second interior cavity of the cup base portion, and through the air heating chamber defined in part by portions of the third interior cavity of the cup portion.
Krietzman discloses a triple manifold vaporizer 200 which comprises three fluid cavities (Fig. 4, ¶62).  The air temperature is controlled via thermistors and temperature sensors to enable targeted heating.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rado to provide an air travel path that goes through the three cavities as taught in Krietzman.  A person of ordinary skill in the art would obviously flow the air through the three separate cavities because doing so would provide the advantage that the controller or user can select which zones to engage (¶62).
Regarding claim 22, modified Rado discloses the vaporizer of claim 1 as discussed above.  Rado further discloses when the air is drawn through portions of the vaporizer, the air travels in part along the mid-longitudinal axis of the vaporizer through the air heating chamber defined in part by the portions of the interior cavity of the tank base portion, through the air heating chamber defined in part by portions of the first interior cavity, and through the air heating chamber defined in part by portions of the second interior cavity (¶54-¶56).
Regarding claim 23, modified Rado discloses the method of claim 16 as discussed above.  Rado further discloses wherein the vaporizer has a mid- longitudinal axis, and wherein, when the air is passes through portions of the vaporizer, the air travels in part along the mid-longitudinal axis of the vaporizer through the air heating chamber defined in part by the portions of the interior cavity of the tank base portion, through the air heating chamber defined in part by portions of the first interior cavity, and through the air heating chamber defined in part by portions of the second interior cavity (¶54-¶56).

Response to Arguments
Applicant’s arguments, filed June 2, 2022, with respect to the rejections of claims 1 under 35 USC 103 have been fully considered and are not persuasive.  
In response to applicant's argument that Krietzman could not be combined with Rado without eliminating the explicit purpose of Rado to provide a relatively long flow path to extend the period in which air is in contact with the vaporizing medium, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, a person of ordinary skill in the art could draw air in through the bottom as taught in Krietzman and still provide a long path.  The long path shown in Rado could take on a different flow path and still accomplish the goals set forth in Rado.  Drawing air in through the bottom would not, as applicant argues, “change[s] the principle of operation of the primary reference”.  As modified, air would still be drawn through a vaporization device, heated, vaporize a medium, and be inhaled by the user.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726